Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemke 5567166.
	Lemke (front page) discloses an electrical connector comprising: an electrically insulative connector housing 12; and at least one electrical signal contact 18 supported by the connector housing, wherein the electrical signal contact defines a mating (lower) end configured to contact a respective signal conductor of an electrical cable, and a mounting (upper) end configured to be placed against an electrical contact member of a printed circuit board 24 so as to mount the electrical connector to the printed circuit board, wherein the electrical connector defines a height of no more than substantially 3.5 mm (see claim 11 of Lemke), such that at least a portion of the electrical connector is configured to fit in a gap that is up to substantially 5 mm as defined from the printed circuit board to an overhang of a heat sink that is disposed on an integrated circuit.  Note that the cable, printed circuit board and heat sink are not positively recited and thus Lemke is deemed to disclose the positively recited structure.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lemke as applied to claim 1 above, and further in view of Morello 7503793.
Morello discloses a shroud 20 that extends over the connector housing 12, and the height of the electrical connector is measured from a lower most surface of the mounting end to an uppermost surface of the shroud.  It would have been obvious to provide Lemke with a shroud as taught by Morello, to protect the connector housing.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lemke.
	Column 2, lines 54-56 of Lemke discloses the height of the electrical connector as lower than 2 mm, so to form the electrical connector as being substantially 1 mm in height thus would have been obvious, to save space in the device in which the connector is located.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lemke as applied to claim 1 above, and further in view of Zaderej et al 6702590.
	Regarding claim 9, Zaderej et al (claim 19 thereof) discloses the at least one signal contact comprises first and second signal contacts that define a differential signal pair, and to form the contacts of Lemke as differential pairs thus would have been obvious, for greater signal speed.	
Regarding claim 10, to provide Lemke with first and second signal contacts only in a single row would have been an obvious matter of design, to conserve space if less circuits were needed.
Claims 174-176, 178-180 and 182-187 are rejected under 35 U.S.C. 103 as being unpatentable over Yagisawa et al 2014/0193160.
Regarding claim 174, Yagisawa et al (Figure 6) substantially discloses the claimed invention, including a data communication system comprising: a substrate 21 having a first (upper) surface and a second (lower) surface opposite the first surface; an integrated circuit 6a mounted to the first surface of the substrate; an electrical connector 22a mounted to the first surface of the substrate; and a second electrical connector 22b mounted to the second surface of the substrate.  It would have been an 
Regarding claim 175, Yagisawa et al discloses the first plurality of electrical connectors 22a are in electrical communication with the integrated circuit 6a.
Regarding claim 176, Yagisawa et al discloses the first plurality of electrical connectors 22a are configured as cable connector assemblies.  Note that no cable is positively recited, and thus Yagisawa et al is deemed to meet the positively recited structure.
Regarding claims 178 and 179, Yagisawa et al discloses a heat sink 31a,31b that is in thermal communication and physical contact with the integrated circuit 6a,6b.
Regarding claim 180, Yagisawa et al discloses the heat sink 31a,31b defines an overhang that projects out from the integrated circuit 6a,6b so as to define a gap that extends from the overhang to the substrate 21.
Regarding claim 182, Yagisawa et al discloses at least one electrical connector 22a of the first plurality of electrical connectors has a height less than the height of the gap.
Regarding claim 183, Yagisawa et al discloses at least a portion of the electrical connector 22a is disposed in the gap.
Regarding claim 184, Yagisawa et al discloses an entirety of the electrical connector 22a is disposed in the gap.
Regarding claim 185, Yagisawa et al discloses the second plurality of electrical connectors 22b are in electrical communication with the integrated circuit 6b.
Regarding claim 186, Yagisawa et al discloses the substrate 21 is configured as a printed circuit board.
Regarding claim 187, Yagisawa et al discloses the integrated circuit 6a,6b is an application specific integrated circuit. 
181 is rejected under 35 U.S.C. 103 as being unpatentable over Yagisawa et al as applied to claim 180 above, and further in view of Lemke.
Lemke (as noted above) discloses connector height of less than 3.5 mm, so to form the gap of Yagisawa et al as between substantially 1 mm and substantially 5 mm thus would have been obvious, to conserve space.
Claim 177 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the first plurality of connectors surrounding the integrated circuit, in combination with the rest of the subject matter of the respective base claim.
The other references cited on Form 892 disclose similar circuit board connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GARY F PAUMEN/Primary Examiner, Art Unit 2833